DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 1, 2, 5, 6, 8-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 5,198,281 (hereinafter “Muzzy”).Regarding claims 1, 5 and 10-13 	Muzzy teaches a non-woven towpreg fabric (prepreg sheet) comprising a plurality of flexible, multiply towpregs (prepreg tapes) 133 that are juxtaposed to each other and each of which contains reinforcing filaments (fiber bundle) 132 substantially wetout by a matrix forming material made of a polymer (matrix resin composition) 131, the plurality of towpregs (prepreg tapes) 133 being provided such that adjacent towpregs (prepreg tapes) 133 of the plurality of towpregs (prepreg tapes) 133 overlap each other at respective lateral edge portions of the adjacent towpregs (prepreg tapes) (abstract, Figure 8A, column 9, lines 30-32, and column 10, lines 25-31). 	In addition, Muzzy teaches the towpregs includes fibers impregnated by a resin matrix material (column 11, lines 65-68), which corresponds to the method recited in claim 10. 	In addition, Muzzy teaches the non-woven, flexible, multiply towpreg can be used for downstream processing into preforms and composite structures (column 4, lines 19-33), which corresponds to the method recited in claim 11, and the fiber-reinforced composite material article recited in claim 13.  Muzzy also teaches the towpregs are used in resin transfer molding and a formed composite part is cured (column 9, lines 58-65, and column 19, line 65 through column 20, line 10), which corresponds to the fiber-133 (Figure 10).  However, Muzzy fails to disclose whether or not the Figures are drawn to scale, so a degree of overlap with respect to a percentage of the width of the prepreg tapes or an absolute length of such an overlap cannot be ascertained.  See MPEP § 2125(II).  Muzzy also teaches the towpregs (prepreg tapes) 133 are arranged in a desired fabric pattern, such as the unidirectional overlap pattern shown in Figure 8a or the multidirectional overlap pattern shown in Figure 9a, where the arrangement of the towpregs (prepreg tapes) 133 overlap so as to increase the strength of the resulting fabric 139 (column 13, lines 7-18). 	Muzzy does not explicitly teach the adjacent prepreg tapes overlap each other for a length that is: (1) not less than 1% and not more than 50% of a width of a prepreg tape of the adjacent prepreg tapes; or (2) not less than 1.0 mm.  However, it would have Regarding claim 2 	Regarding the lifting function of the prepreg sheet, although the prior art does not explicitly disclose a test piece that (i) has a side that is substantially parallel to an orientation direction of a prepreg tape of the plurality of prepreg tapes and (ii) has a square planar shape having a length of 15 cm and a width of 15 cm being cut out from the prepreg sheet, and in a case where a side edge portion including the side is lifted so that the side of the test piece is made horizontal, the test piece maintains, for not less than 30 seconds, a shape that the test piece had before lifting, the claimed function/property is deemed to naturally flow from the structure in the prior art since the Muzzy reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claims 6 and 28 	In addition, Muzzy teaches the towpregs (plurality of prepreg tapes) 133 are arranged in a desired fabric pattern, such as the unidirectional overlap pattern shown in Figure 8a or the multidirectional overlap pattern shown in Figure 9a.  Preferably, the 133 comprise the overlapping of the towpregs 133 so as to increase the strength of the resulting fabric 139 (column 13, lines 12-18). 	Muzzy does not explicitly teach: adjacent prepreg tapes are identical in width; or each of the plurality of prepreg tapes has a width falling within a range of 3 mm to 55 mm.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine appropriate dimensions (including length, width, and thickness) of the plurality of prepreg tapes 133 using nothing more than routine experimentation to provide the patterns taught above which would result in a fabric having increased strength.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claims 8 and 14 	In addition, Muzzy teaches the resulting fabric can be wound to create 2- and 3-dimensional structures having complex contours (column 13, lines 38-46).
	Claims 8 and 14 recite the intended use for the claimed prepreg sheet/molded article, i.e. the prepreg sheet (from claim 8) or the fiber-reinforced composite material article (from claim 14) is used for an automobile member.  It is submitted that, according to MPEP § 2111.02, intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets Regarding claim 9 	In addition, Muzzy teaches after the fibers or filaments have been substantially wetout (forming the prepreg), the matrix material generally coats (yielding a covering material) an entire bundle of fibers or filaments (column 10, lines 10-13), which corresponds to the covering material-attached prepreg sheet as present in claim 9.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 16 February 2022, with respect to the rejections of: claims 1, 2, 6, and 8-14 under 35 USC §102(a)(1) as being anticipated by Kimihiro; and claims 1, 2, 6, and 8-14 under 35 USC §102(a)(1) as being anticipated by Muzzy have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783